     Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 1 of 12 PageID #:477




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SAMAR KAYYAL,                                      Case No: 1:17-cv-02718

     Plaintiff,

v.                                                 Honorable Judge John J. Tharp, Jr.

ENHANCED RECOVERY COMPANY, LLC
a/k/a ERC and ENHANCED RESOURCE
CENTER,

     Defendant.


                                       PRETRIAL ORDER

         Plaintiff SAMAR KAYYAL (“Plaintiff”) and Defendant ENHANCED RECOVERY

COMPANY, LLC a/k/a ERC and ENAHNCED RESOURCE CENTER (“ERC” or

“Defendant”), by and through their undersigned counsel, and pursuant to the Court’s October 3,

2019 order, submitting the pretrial order as follows:

        I.        Jurisdiction:

         The court has jurisdiction over Plaintiff’s Fair Debt Collection Practices Act claims (15

U.S.C. §1692 et seq.) pursuant to 28 U.S.C. §1331 (federal question).

        II.       Trial Attorneys:

                    a. Plaintiff:

                             Mohammed O. Badwan
                             Sulaiman Law Group, Ltd.
                             2500 S. Highland Ave., Ste. 200
                             Lombard, IL 60491
                             Office: (630) 575-8180
                             Cellular: (708) 263-5558
                             mbadwan@sulaimanlaw.com
    Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 2 of 12 PageID #:478




                 b. Defendant:

                           Stephen H. Turner
                           Stephen R. Niemeyer
                           Lewis Brisbois Bisgaard & Smith LLP
                           633 W. 5th Street, Ste. 4000
                           Los Angeles, CA 90071
                           Stephen H. Turner’s Office: (213) 250-1800
                           Stephen H. Turner’s Cellular: (213) 926-7442
                           stephen.turner@lewisbrisbois.com
                           Stephen R. Niemeyer’s Office: (312) 345-1718
                           stephen.niemeyer@lewisbrisbois.com


      III.    Case Statement:

       A.      Plaintiff’s Proposed Case Statement:

       This case is brought by Plaintiff, a consumer, against ERC, a debt collector, for alleged

violations of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. Congress expressly

found that “there is abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors.” Baldwin v. McCalla, Raymer, Padrick, Cobb,

Nichols & Clark, L.L.C., 1999 WL 284788, at *3 (N.D. Ill. 1999) citing 15 U.S.C. §1692(a). The

FDCPA is a consumer protection statute designed to “eliminate abusive debt collection practices

by debt collectors.” Suesz v. Med-1 Solutions, LLC, 757 F.3d 636, 639 (7th Cir. 2014).

       Plaintiff alleges that ERC violated multiple sections of the FDCPA by placing dozens of

collection calls to her cellular phone in a misguided attempt to collect a debt owed by a third

party that has no relationship with Plaintiff. Specifically, Plaintiff alleges that ERC’s phone calls

violated the following sections of the FDCPA:

                1.      §1692d:

       Plaintiff alleges that ERC’s phone calls violated §1692d because the natural consequence

of the calls was to harass, oppress, or abuse.
    Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 3 of 12 PageID #:479




                 2.        §1692d(5):

        Plaintiff alleges that ERC violated §1692d(5) by causing Plaintiff’s telephone to ring

repeatedly and continuously with the intent to annoy, abuse, or harass..

                 3.        §1692e(2)(A):

        Plaintiff alleges that ERC’s phone calls violated §1692e(2) because the calls would have

misled an unsophisticated consumer into believing that he/she owed the debt that ERC was

attempting to collect. 1

        B.      Defendant’s Proposed Case Statement

        ERC is a company that services debts on behalf of its clients. ERC was retained by its

client, AT&T, to service a debt that a third party incurred with AT&T. ERC conducted a scrub

of the third party debtor’s telephone number through a vendor to find telephone numbers that are

associated with the person ERC is attempting to reach. ERC’s vendor provided telephone

number ending in 4667 as a number for the third party debtor.


        ERC placed calls to telephone number ending in 4667 in an attempt to reach the intended

third party debtor. ERC spoke to Plaintiff on March 7, 2017. During the March 7, 2017 call,

ERC’s collector asked to speak with the third party debtor. In response, Plaintiff asked ERC to

take her off the phone list. ERC did so immediately. That was the last call ERC made to

Plaintiff’s telephone number. ERC denies that it violated any section of the FDCPA.




1
  Pursuant to the Court’s ruling on ERC’s Motion for Summary Judgment, the applicable standard for
Plaintiff’s §1692e(2) claim is “is not subjective –whether the consumer actually believed that the caller
was asserting that a debt was owed—but objective: whether an unsophisticated consumer would be
misled or deceived into thinking that she owed a debt.” [Dkt. 75, pg. 9, fn. 3]
Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 4 of 12 PageID #:480




  IV.   Witness Lists:

  A.     Plaintiff’s Witness List:

          1.     Witnesses Who Will Be Called:

                         (i)     Plaintiff Samar Kayyal

                         (ii)    Jason Davis, ERC’s Chief Compliance Officer

                         (iii)   Richard “Rocky” Landoll, ERC’s Director of Legal

                         (iv)    Christine Wilcox, ERC’s collection agent

                         (v)     Kelsey McDonald, ERC’s collection agent

                         (vi)    Representative of Verizon Wireless

          2.     Witnesses That May Be Called:

                         (i)     Shelly Gensmer, ERC’s Vice President of Legal and

                                 Compliance

          3.     Witnesses Whose Testimony Will Be Presented by Deposition or

                 Other Prior Testimony: None.

  B.     Defendant’s Witness List:

          1.      Witnesses Who Will Be Called:

                         (i)     Plaintiff Samar Kayyal.

                         (ii)    Jason Davis, ERC’s Chief Compliance Officer

                         (iii)   Shelly Gensmer, ERC’s Vice President of Legal and

                                 Compliance

                         (iv)    Richard "Rocky" Landoll, ERC's Director of Legal

          2.     Witnesses That May Be Called: Other than the witnesses listed above,

                 there are no other witnesses that ERC may call
     Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 5 of 12 PageID #:481




               3.      Witnesses Whose Testimony Will Be Presented by Deposition or

                       Other Prior Testimony: None.

V.     Exhibit List:

       A.     Plaintiff’s Exhibit List:

               1.      ERC Account Notes for Subject Account (April 26, 2017) (ERC

                       02338-02341):

                             (i)    Date of document: April 26, 2017

                             (ii)   Brief Description: business record for the account ERC was

                                    attempting to collect when it placed calls to Plaintiff’s

                                    cellular phone.

               2.      ERC Outbound Call Report for Plaintiff’s Phone Number (ERC

                       02342-02343)

                             (i)    Date of document: unknown

                             (ii)   Brief Description: business records for the outbound calls

                                    placed by ERC to Plaintiff’s cellular phone.

               3.      ERC Contract with LiveVox (ERC 02069-02130)

                             (i)    Date of document: February 13, 2014

                             (ii)   Brief Description: contract between ERC and LiveVox, the

                                    third party entity that provided ERC with outbound calling

                                    technology to place outbound calls to Plaintiff.

               4.      LiveVox Records for Outbound Calls to Plaintiff’s Phone Number

                       (LV-Kayyal 001)

                             (i)    Date: unknown
Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 6 of 12 PageID #:482




                      (ii)   Brief Description: LiveVox business records for the

                             outbound calls made by ERC to Plaintiff’s cellular phone.

          5.    ERC Phone Recording (ERC 02371)

                      (i)    Date of Recording: March 24, 2017

                      (ii)   Brief Description: call recording of a phone call between

                             ERC and Plaintiff.

          6.    ERC Phone Recording (ERC 009)

                      (i)    Date of Recording: March 7, 2017

                      (ii)   Brief Description: call recording of a phone call between

                             ERC and Plaintiff.

          7.    Deposition Transcript of Jason Davis

                      (i)    Date of document: May 30, 2018

                      (ii)   Brief Description: deposition transcript of ERC’s Fed. R.

                             Civ. P. 30(b)(6) witness.

          8.    Declaration of Richard “Rocky” Landoll

                      (i)    Date of document: September 27, 2018

                      (ii)   Brief Description: declaration submitted by ERC regarding

                             ERC’s phone calls to Plaintiff and the methodology

                             employed by ERC to obtain contact information for the

                             consumers that it is attempting to collect debts from.

          9.    Verizon Wireless Records for Plaintiff’s Phone Number

                      (i)    Date of document: unknown
Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 7 of 12 PageID #:483




                      (ii)   Brief Description: Verizon Wireless’ business records for

                             Plaintiff’s phone number.

          10.   ERC’s Responses to Plaintiff’s Interrogatories

                      (i)    Date of document: August 16, 2017

                      (ii)   Brief Description: ERC’s responses to interrogatories

                             propounded by Plaintiff.

          11.   ERC’s Responses to Plaintiff’s Requests for Production

                      (i)    Date of document: August 16, 2017

                      (ii)   Brief Description: ERC’s responses to requests for

                             production propounded by Plaintiff.

          12.   ERC’s Responses to Plaintiff’s Requests to Admit

                      (i)    Date of document: August 16, 2017

                      (ii)   Brief Description: ERC’s responses to requests to admit

                             propounded by Plaintiff.

  B.     Defendant’s Exhibit List:

          1.    ERC’s placement information (Bate stamp nos. (SK) ERC 02344-

                2370) - subject to protective order because documents contain third

                party debtor information.

                      (i)    Date: No date

                      (ii)   Brief Description: Information ERC was provided with

                             when the account for the third party debtor was placed with

                             ERC
Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 8 of 12 PageID #:484




          2.    ERC’s redacted account notes for the third party debtor ERC

                attempted to reach (Bate stamp nos. (SK) ERC 001-004 )

                      (i)    Date: April 26, 2017

                      (ii)   Brief Description: The account notes reflect a complete

                             description the actions taken (e.g., telephone calls, letters

                             sent and received, etc.) with respect to the third party

                             debtor’s account.

          3.    Audio recording of Plaintiff’s automated voice message during a

                December 16, 2016 call by ERC to telephone number ending in 4667

                (Bate stamp no. (SK) 009(1))

                      (i)    Date of recording: December 16, 2016

                      (ii)   Brief Description: Audio recording of a December 16, 2016

                             call by ERC to telephone number ending in 4667 (14

                             second call)

          4.    Audio recording of a December 22, 2016 call by ERC to telephone

                number ending in 4667 (Bate stamp no. (SK) ERC 02334)

                      (i)    Date of recording: December 22, 2016

                      (ii)   Brief Description: Audio recording of a December 22, 2016

                             call by ERC to telephone number ending in 4667 (4 second

                             call, no conversation)

          5.    Audio recording between Plaintiff and ERC’s representative during

                a March 7, 2017 call to telephone number ending in 4667 (Bate stamp
Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 9 of 12 PageID #:485




                no. (SK) 009(2)) – subject to protective order because recording

                contains third party debtor information.

                      (i)    Date of recording: March 7, 2017

                      (ii)   Brief Description: Audio recording between Plaintiff and

                             ERC’s representative during a March 7, 2017 call to

                             telephone number ending in 4667 (24 second call)

          6.    Audio recording between Plaintiff and ERC’s representative during

                a March 24, 2017 call from Plaintiff to ERC (Bate stamp no. (SK)

                ERC 02371)

                      (i)    Date of recording: March 24, 2017

                      (ii)   Brief Description: Audio recording between Plaintiff and

                             ERC’s representative during a March 24, 2017 call from

                             Plaintiff to ERC (3 minute, 3 second call)

         7.    ERC’s redacted call log of calls to telephone number ending in 4667

               (Bate stamp nos. (SK) ERC 005-006)

                      (i)    Date of document: No date

                      (ii)   Brief Description: Redacted call log of calls to telephone

                             number ending in 4667

          8.    ERC’s policies and procedures including skip tracing and collection

                of debts (Bate stamp nos. (SK) ERC 010-1913; 1927-1994; 2069-

                2333.) – subject to protective order because documents contain

                confidential and proprietary information.

                      (i)    Date of document: Various dates
Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 10 of 12 PageID #:486




                       (ii)   Brief Description: ERC’s policies and procedures including

                              skip tracing and collection of debts

          9.     Deposition Transcript of Jason Davis

                       (i)    Date of document: May 30, 2018

                       (ii)   Brief Description: deposition transcript of ERC's Fed. R.

                              Civ. P. 30(b)(6) witness

          10.    Deposition Transcript of Plaintiff

                       (i)    Date of document: May 10, 2018

                       (ii)   Brief Description: deposition transcript of Plaintiff’s

                              deposition

          11.    Plaintiff’s Answer and Objections to ERC’s First Set of

                 Interrogatories

                       (i)    Date of document: February 20, 2018

                       (ii)   Brief Description: Plaintiff’s responses to interrogatories

                              propounded by ERC

          12.    Plaintiff’s Answer and Objections to ERC’s First Set of Requests for

                 Admission

                       (i)    Date of document: February 26, 2018

                       (ii)   Brief Description: Plaintiff’s responses to requests for

                              admission propounded by ERC

          13.    Plaintiff’s Answer and Objections to ERC’s First Set of Requests for

                 Production of Documents

                       (i)    Date of document: February 20, 2018
  Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 11 of 12 PageID #:487




                              (ii)    Brief Description: Plaintiff's responses to requests for

                                      production of documents propounded by ERC

       C.     Damage Itemization:

               1.      Plaintiff is seeking statutory and actual damages for her FDCPA claims

                       pursuant to 15 U.S.C. §§1692k(a)(1) and (2)(A). Plaintiff is seeking

                       $1,000 in statutory damages and $4,200 in actual damages ($100 per

                       phone call placed by ERC to Plaintiff’s cellular phone). Plaintiff is also

                       seeking her attorney’s fees and costs pursuant to 15 U.S.C. §1692k(a)(3).

                       Plaintiff’s damages will be determined by the jury and Plaintiff’s

                       attorney’s fees and costs will be determined by the Court in the event

                       Plaintiff prevails.

VI.    Motions in Limine:

       A.     Plaintiff: none

       B.     Defendant: none

VII.   Proposed Voir Dire:

       A.     See attached Exhibit A.

VIII. Jury Instructions:

       A.     See attached Exhibit B

IX.    Trial Briefs:

       A.     Plaintiff: none

       B.     Defendant: none
   Case: 1:17-cv-02718 Document #: 85 Filed: 01/31/20 Page 12 of 12 PageID #:488




Respectfully Submitted,

 /s/ Mohammed O. Badwan                     /s/ Stephen H. Turner
Mohammed O. Badwan, Esq.                    Stephen H. Turner
Counsel for Plaintiff                       Counsel for Defendant
Sulaiman Law Group, Ltd.                    Lewis Brisbois Bisgaard & Smith LLP
2500 South Highland Avenue, Suite 200       633 W. 5th Street, Ste. 4000
Lombard, Illinois 60148                     Los Angeles, CA 90071
 (630) 575-8180                             (213) 250-1800
mbadwan@sulaimanlaw.com                     stephen.turner@lewisbrisbois.com
